November 14, 2008 United States Securities and Exchange Commission Washington, D.C. 20549 Attn: Barbara C. Jacobs Assistant Director Re: Hotel Outsource Management International, Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed November 4, 2008 File No. 000-50306 Dear Ms. Jacobs: Thank you for your letter of November 12, 2008. The following are our responses: General 1. We have included disclosures regarding legal proceedings, properties, officers and directors and executive compensation. 2. We are attaching hereto a letter from the Company with the requested acknowledgment. Capitalization 3. We have reduced the offering price to $0.05. Because this offering price is now slightly lower than the current trading price of HOMI's common stock, we are assuming that all subscription rights will be exercised in full. Security Ownership of Certain Beneficial Owners and Management 4. We have listed the information provided in this section as of October 31, 2008. Plan of Distribution 5. The Plan of Distribution has been revised to state that the estimated expenses are approximately $35,000. United States Securities and Exchange Commission November 14, 2008 Page Financial Statements 6. The registration statement contains updated financial statements. Part
